Exhibit 10.11

July 21, 2006

Robert Barnum

Dear Robert,

On behalf of SupportSoft, Inc., a Delaware Corporation (“the Company”), we are
pleased to offer you the position of Senior Vice President of Global Services,
effective August 1, 2006, reporting to the Chief Executive Officer.  This offer
is contingent upon the completion of satisfactory reference and background
checks.

The offer will include an annual equivalent base salary of $225,000. The base
salary will be paid semi-monthly in accordance with the Company’s normal payroll
procedures.  You will also be entitled to an MBO opportunity of up to $125,000
paid out on a quarterly basis for an annual equivalent On Target Earnings (OTE)
of $350,000.  MBO’s will be determined within sixty days of hire and will be
based on specific objectives agreed upon between you and the Chief Executive
Officer.   You may be awarded an incentive bonus in excess of the target bonus
based on your performance, as determined in the sole discretion of the
Compensation Committee.

We will recommend to the Compensation Committee at the first meeting following
your start date that you are granted an option to purchase 300,000 shares of the
Company’s Common Stock (the “Option”). The exercise price per share will be set
at the fair market value (defined as the closing price) of the common stock on
the day the grant is approved.  The option will be subject to the terms and
conditions applicable to options granted under the Company’s 2000 Omnibus Equity
Incentive Plan (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement. Your option will be subject to vesting, such that you shall
vest in 25% of the underlying shares one full year after the grant date, and
thereafter in equal monthly installments over the following 36 months
conditioned on your continuous common law employment, as described in the
applicable Stock Option Agreement.

Following the initial twelve month period of your employment, you will be
eligible to receive additional equity compensation awards as determined by the
Compensation Committee in its sole discretion, and it is anticipated that such
grants will be made if appropriate taking into account performance, overall
compensation and such other considerations as the Compensation Committee may
deem relevant.

In the event you are subject to an Involuntary Termination (as defined below)
you will be entitled to a severance equivalent to six months of your base salary
paid in a lump sum or, at the Company’s option, in installments over a period of
six months, subject to appropriate deductions and 50% of the bonus target in
effect for the year in which your are terminated.  Additionally, you will be
reimbursed for any COBRA payments


--------------------------------------------------------------------------------


made by you during the 6 month period following your termination.

Notwithstanding anything in this offer, the Plan or the applicable stock option
agreements to the contrary, if the Company is subject to a Change of Control (as
defined in the Stock Option Agreement) before your employment with the Company
terminates and you are subject to an Involuntary Termination within 12 months on
or after that Change of Control, then 50% of the then-unvested shares subject to
the Option will become vested and exercisable upon such Involuntary Termination
(as defined below). Notwithstanding anything to the contrary in the Stock Option
Agreement, a “going private” transaction shall not constitute a Change of
Control.

“Involuntary Termination” means either (a) that your employment is terminated by
the Company without Cause (as defined below) or (b) that you resign for Good
Reason (as defined below).  If you wish to resign your employment for Good
Reason, you will give the Company 30 day’s written notice of resignation.  The
Company will have 30 days from receipt of such written notice to cure the
reason(s) for your resignation before you are entitled to receive any benefits
as a result of resignation for Good Reason.  In order to receive any benefits
upon termination, you will be required (i) to sign a general release in a form
acceptable to you and the Company, of claims that you may have against the
Company and (ii) to return all Company property.  In exchange for signing the
Release, you will be eligible to receive a payment equivalent to six months of
your base pay and 50% of the bonus target in effect for the year in which you
are terminated.  Additionally, you will be reimbursed for any COBRA payments
made by you during the 6 month period following your termination.  Involuntary
termination does not include termination by reason of death or Permanent
Disability.

“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of 120
consecutive days because of your physical or mental impairment.

“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud, embezzlement or dishonesty or any
other act in violation of the law, including but not limited to, the conviction
of, or pleading no lo contender to, a felony (except for ordinary traffic
violations); (b) materially breached your fiduciary duty to the Company; (c)
unreasonably refused to perform the good faith and lawful instructions of the
CEO (d) engaged in willful misconduct or gross negligence that has a material
adverse effect on the Company; (e) willfully breached the Employment,
Confidential Information and Invention Assignment Agreement; or (f) made any
willful unauthorized use or disclosure of confidential information or trade
secrets of the Company (or any parent or subsidiary).

“Good Reason” means (a) you are assigned significant duties inconsistent with
your current position in the Company or your employment terms or
responsibilities are materially diminished by the Company; (b) you are required
to relocate to a regular work location that is more than 50 miles from the
Company’s

2


--------------------------------------------------------------------------------


office where you regularly work, without your approval; (c) a material breach by
the Company of its obligations under the terms of your employment with the
Company; or (d) in connection with a Change of Control, you report to someone
other than the CEO of the parent or successor entity.

As a Company employee, you will also be eligible to receive all employee
benefits, which will include health care (medical, vision, prescription drug,
dental, hospital) and life and disability insurance (life, accidental death and
dismemberment, long term disability, short term disability), vacation (paid time
off) of 20 days per annum and 12 public holidays in accordance with the
company’s published schedule, etc.  You should note that the Company reserves
the right to modify compensation and benefits from time to time, as it deems
necessary.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us during your
Orientation period (schedule to be confirmed), or our employment relationship
with you may be terminated.

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

As a Company employee, you will be expected to abide by the Company’s rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information and Invention Assignment Agreement (the “Employee NDA”)
that requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information.  Your employment will be contingent upon and not be
deemed effective until you have executed and returned the Employee NDA to the
Company.

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes.  The Company agrees to pay

3


--------------------------------------------------------------------------------


the fees and costs of the arbitrator.   However, as also provided in the
Employee NDA, we agree that this arbitration provision shall not apply to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the other party’s trade secrets or proprietary information.

To indicate your acceptance of the Company’s offer, please sign and date this
letter before July 24, 2006 in the space provided below and return it to me.  A
duplicate original is enclosed for your records.  This letter, along with the
agreement relating to proprietary rights between you and the Company, sets forth
the terms of your employment with the Company and supersedes any prior
representations or agreements, whether written or oral.  This letter may not be
modified or amended except by a written agreement, signed by an officer of the
Company and you.

We look forward to working with you.

Sincerely,

 

 

 

/s/ Joshua Pickus

 

 

 

 

Joshua Pickus

 

Chief Executive Officer

 

SupportSoft

 

BY SIGNING THIS OFFER LETTER, I HEREBY ACCEPT, ACKNOWLEDGE AND AGREE TO THE
TERMS AND CONDITIONS AS STATED ABOVE.

On this day of 7/21, 2006

 

 

/S/ Robert Barnum

 

Robert Barnum

 

 

 

August 1, 2006

 

Start Date

 

 

 

Enclosures:

Duplicate Original Letter

 

Employment, Confidential Information and

 

Invention Assignment Agreement (To be supplied)

 

Benefits Summary

 

Travel Policy

 

4


--------------------------------------------------------------------------------